81 F.3d 148
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Leon BUCKNER, Plaintiff--Appellant,v.GOVERNOR OF THE STATE OF MARYLAND;  Baltimore County PoliceDepartment;  Baltimore City Police Department;  Anne ArundelCounty Police Department;  Baltimore County Sheriff'sDepartment;  Archie Gee, Warden, Patuxent Institution;Keith Greene, Officer, DOC Office, Patuxent;  James M. Dean,Warden, Baltimore County Detention Center;  Commissioner ofCorrection of Maryland;  State Administration Board ofElection Laws;  Unknown Medical Contractor and CorrectionalOfficers;  Bryant K. Howard, P.A.;  Doctor Ashby, M.D.;Unknown Nurses;  Ms. Johnson, Defendants--Appellees.
No. 95-7051.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 21, 1996.Decided:  April 2, 1996.

Robert Leon Buckner, appellant pro se.
Stanley J. Schapiro, Linda T. Cox, County Attorney's Office, Towson, Maryland;  John Joseph Curran, Jr., Attorney General, Richard M. Kastendieck, Office of the Attorney General of Maryland, Baltimore, Maryland, for Appellees.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Buckner v. Governor of Maryland, No. CA-95-159-S (D. Md. June 19, 1995).   We deny Appellant's motion to appoint counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED